Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 11, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noll et al (US 2007/0,183,479; hereinafter Noll).
 	Regarding claims 1 and 6, Noll disclose an apparatus and method for calibrating a phased array antenna, the apparatus comprising a controller (310; ¶ 33) configured to: determining a phase difference between a first phase and a reference phase by controlling a first radio frequency (RF) chain to transmit a first signal at a first phase 
(series of measurements that determine any variation of phase from one transceiver apparatus chain relative to some reference phase; ¶s 38-39);
determining a phase state of the phase difference by controlling the first RF chain to transmit a second signal at a second phase (in adaptive processing, the phase of the individual array RF signals can be adjusted or controlled using complex weighting parameters to modify the phase of each RF path of the adaptive array; ¶ 9, 15, 34)

 	Regarding claims 5 and 11, Noll disclose the method and apparatus of claim 1 and 6 respectively, wherein the calibrating of the first RF chain comprises: determining an optimal phase value of the first RF chain, to cause the first phase of the signal transmitted by the first RF chain and the reference phase to be equal to each other (to achieve optimal nulling effect, the phase of the reference transmit channel and the transmit channel being calibrated will be substantially equal; ¶ 41, 9).
 	Regarding claims 15 and 20, Noll disclose the apparatus and method of claim 11 and claim 5 respectively, wherein the controller is further configured to: determine a phase difference (e.g. 180 degrees out of phase) between a third phase and a phase corresponding to the optimal phase value by controlling a third RF chain to transmit a third signal at the third phase (a phase of the signal transmitted on the transmit apparatus chain to be calibrated can be varied to achieve a nulling effect in a direction corresponding to the azimuth of the remote transceiver unit); and calibrate the third RF chain based on the phase difference between the third phase and the phase corresponding to the optimal phase value (calibrating an adaptive array by measurements that allow determination of any variation of phase from one transceiver apparatus chain relative to some reference or optimal phase; ¶ 38-41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noll et al (US 2007/0,183,479; hereinafter Noll) in view of Cohen et al (US 8,737,929; hereinafter Cohen).
Regarding claims 2 and 7, Noll disclose the method and apparatus of claim 1 claim 6 respectively, wherein Noll do not disclose the determining of the phase difference comprises: determining power of the reference signal; determining power of the first signal; measuring power for a combined signal of the reference signal and the first signal; and determining the phase difference based on the power of the reference signal, the power of the first signal, and the power for the combined signal.  In the same field of endeavor, Cohen disclose the determining of the phase difference comprises: determining power of the reference signal; determining power of the first signal; measuring power for a combined signal of the reference signal and the first signal (measuring combined power value detected by a power detector coupled between the first and second RF chains; col 17, lines 32-39); and determining the phase difference based on the power of the reference signal, the power of the first signal, and the power for the combined signal (phase estimator 142 of fig. 1 may estimate the phase difference between RF chains 202 and 206 (fig. 2), based on the combined power and .

Allowable Subject Matter
Claims 3-4, 8-10, 12-14, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Regarding claim 3, Noll disclose the method of claim 1, wherein the cited prior 
art fails to disclose or suggest the determining of the phase state comprises: determining power for a combined signal of the reference signal and the second signal; determining the phase state to be a state in which the reference phase is delayed (lagged) than the first phase in a case where the power for the combined signal of the reference signal and the second signal is greater than the power for the combined signal of the reference signal and the first signal; and determining the phase state to be a state in which the reference phase precedes (leads) the first phase in a case where the power for the combined signal of the reference signal and the second signal is smaller than the power for the combined signal of the reference signal and the first signal, wherein the second phase is obtained by subtracting the phase difference from the first phase.

	Regarding claim 8, Noll disclose the apparatus of claim 6, wherein the cited prior art fails to disclose or suggest the controller is further configured to: determine power for a combined signal of the reference signal and the second signal, determine the phase state to be a state in which the reference phase is delayed (lagged) than the first phase in a case where power for the combined signal of the reference signal and the second signal is greater than power for a combined signal of the reference signal and the first signal; and determine the phase state to be a state in which the reference phase precedes (leads) the first phase in a case where the power for the combined signal of the reference signal and the second signal is smaller than the power for the combined signal of the reference signal and the first signal, wherein the second phase is obtained by subtracting the phase difference from the first phase.

 	Regarding claim 10, Noll disclose the apparatus of claim 6, wherein the cited prior art fails to disclose or suggest the controller is further configured to: determine a sine value relating to a result obtained by subtracting the first phase from the reference phase; in case that the sine value is positive, determine the phase state to be a state in which the reference phase precedes (leads) the first phase; and determine the phase state to be a state in which the reference phase is delayed (lagged) than the first phase in case that the sine value is negative, wherein the second phase is obtained by adding an orthogonal phase to the first phase.
Regarding claim 12, Noll disclose the apparatus of claim 11, wherein the cited prior art fails to disclose or suggest the controller is further configured to: determine the optimal phase value by determining a result obtained by adding or subtracting the 
 	Regarding claim 13, Noll disclose the apparatus of claim 11, wherein the cited prior art fails to disclose or suggest the controller is further configured to: determine one or more phase values within a preconfigured range from the optimal phase value; determine power for a combined signal of the reference signal and a third signal by controlling the first RF chain to transmit a third signal at a phase corresponding to each of the one or more phase values; and update the optimal phase value based on the power for the combined signal.
Regarding claim 14, Noll disclose the apparatus of claim 11, wherein the cited prior art fails to disclose or suggest the controller is further configured to: determine an opposite phase value with respect to the optimal phase value; determine one or more phase values within a preconfigured range from the opposite phase value; determine power for a combined signal of the reference signal and a third signal by controlling the first RF chain to transmit a third signal at a phase corresponding to each of the one or more phase values; and update the optimal phase value based on the power for the combined signal.
 	Regarding claim 16, Noll disclose the method of claim 1, wherein the cited prior art fails to disclose or suggest determining the phase difference comprises: determining a sine value relating to a result obtained by subtracting the first phase from the reference phase; in case that the sine value is positive, determining the phase state to be a state in which the reference phase precedes (leads) the first phase; and determining the phase state to be a state in which the reference phase is delayed 
 	Regarding claim 17, Noll disclose the method of claim 5, wherein the cited prior art fails to disclose or suggest the method further comprising determining the optimal phase value by determining a result obtained by adding or subtracting the phase difference to or from the first phase, based on the phase state, wherein the optimal phase value is configured as a phase value corresponding to the result.
Regarding claim 18, Noll disclose the method of claim 5, wherein the cited prior art fails to disclose or suggest the method further comprising: determining one or more phase values within a preconfigured range from the optimal phase value; determining power for a combined signal of the reference signal and a third signal by controlling the first RF chain to transmit a third signal at a phase corresponding to each of the one or more phase values; and updating the optimal phase value based on the power for the combined signal.
 	Regarding claim 19, Noll disclose the method of claim 5, wherein the cited prior art fails to disclose or suggest the method further comprising: determining an opposite phase value with respect to the optimal phase value; determining one or more phase values within a preconfigured range from the opposite phase value; determining power for a combined signal of the reference signal and a third signal by controlling the first RF chain to transmit a third signal at a phase corresponding to each of the one or more phase values; and updating the optimal phase value based on the power for the combined signal.
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571) 272-7891.  The examiner can normally be reached on M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.